
	

115 HR 3612 IH: Prioritizing Education in Conflict Zones Act of 2017
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		115th CONGRESS1st Session
		H. R. 3612
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2017
			Mr. Payne introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To amend the Foreign Assistance Act of 1961 to provide assistance to expand, improve, support, and
			 promote primary and secondary education for displaced children, including
			 girls, from areas designated by the Department of State as areas of
			 conflict.
	
	
 1.Short titleThis Act may be cited as the Prioritizing Education in Conflict Zones Act of 2017. 2.Assistance to improve primary and secondary education for displaced children from areas of conflictThe Foreign Assistance Act of 1961 is amended by inserting after section 105 (22 U.S.C. 2151c) the following new section:
			
				105A.Assistance to improve primary and secondary education for displaced children from areas of conflict
 (a)AuthorizationThe Secretary of State and Administrator of the United States Agency for International Development, acting through the Director of Refugee Educational Assistance designated pursuant to subsection (c), is authorized to provide long-term assistance to expand, improve, support, and promote primary and secondary education for displaced children from areas of conflict.
 (b)Activities supportedAssistance provided under subsection (a) shall, to the maximum extent practicable, be used to— (1)build the capacity for private sector and civil society organizations with a stated purpose of educating children, including girls, in the areas of—
 (A)development and strengthening of primary and secondary curricula; (B)coordination with educational facilities of host countries; and
 (C)technical capacities and expertise, including strategies for cost-effective procurement of science and technology equipment;
 (2)establish, expand, and promote linkages and partnerships between host countries’ educational facilities, private sector and civil organizations, and United States colleges and universities education programs; and
 (3)assist with efforts to educate women and girls. (c)Director of Refugee Educational Assistance (1)In generalNot later than 90 days after the date of enactment of this section, the Administrator of the United States Agency for International Development shall designate a Director of Refugee Educational Assistance, who shall report directly to the Administrator, and who shall carry out the responsibilities described in paragraph (2).
 (2)ResponsibilitiesThe responsibilities referred to in paragraph (1) include— (A)ongoing consultations with and the provision of technical advice to host country governments, particularly ministries of education, regional organizations, and public tertiary and related educational institutions, and education and educators’ organizations with respect to carrying out the activities described in subsection (b);
 (B)coordination and administration of long-term assistance authorized under subsection (a) in support of the activities described in subsection (b); and
 (C)coordinating with other bureaus within the United States Agency for International Development, with other relevant United States Government agencies, with the United States and international private sectors, with the primary and secondary education community and relevant research organizations in the United States and host countries, and with other bilateral and multilateral development partners to maximize the gains and impact of activities carried out under subsection (b)(1).
 (d)Public-Private partnershipsThe Director of Refugee Educational Assistance shall seek, to the extent practicable, to use any funding appropriated for the purpose of carrying out the duties, goals, and functions described in this section to leverage equal or greater sources of private sector funding for such purposes, and shall undertake and prioritize efforts to identify such sources of private sector funding.
 (e)DefinitionIn this section, the term education means primary and secondary academic training. (f)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $970,000,000 for fiscal year 2018 and such sums as may be necessary for each of fiscal years 2019 through 2028..
		
